     Case 3:20-cv-02224-JLS-AHG Document 28 Filed 02/09/21 PageID.378 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12    ACRISURE OF CALIFORNIA, LLC,                      Case No.: 3:20-cv-2224-JLS-AHG
13                                     Plaintiff,       PROTECTIVE ORDER
14    v.
                                                        [ECF No. 27]
15    COMFORT INSURANCE SERVICES,
      LLC; LAUREN COMFORTI, and RAUL
16
      QUINONES,
17                                 Defendants.
18
19
20         This matter comes before the Court on the parties’ Joint Motion to Adopt Protective
21   Order. ECF No. 27. Having reviewed the parties’ proposed stipulated Protective Order
22   (ECF No. 27-1), the Court GRANTS the Motion, except to the extent the proposed order
23   did not comply with chambers rules governing stipulated protective orders. The Court has
24   added its required provisions in more explicit terms in Paragraphs 12 and 28 herein but
25   otherwise enters the following Stipulated Protective Order exactly as submitted by the
26   parties:
27         The Court recognizes that at least some of the documents and information
28   (“materials”) being sought through discovery in the above-captioned action are, for

                                                    1
                                                                             3:20-cv-2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 28 Filed 02/09/21 PageID.379 Page 2 of 9



 1   competitive reasons, normally kept confidential by the parties. The parties have agreed to
 2   be bound by the terms of this Protective Order (“Order”) in this action.
 3         The materials to be exchanged throughout the course of the litigation between the
 4   parties may contain trade secret or other confidential research, technical, cost, price,
 5   marketing or other commercial information, as is contemplated by Federal Rule of Civil
 6   Procedure 26(c)(1)(G). The purpose of this Order is to protect the confidentiality of such
 7   materials as much as practical during the litigation. THEREFORE:
 8                                         DEFINITIONS
 9         1.     The term "confidential information" will mean and include information
10   contained or disclosed in any materials, including documents, portions of documents,
11   answers to interrogatories, responses to requests for admissions, trial testimony, deposition
12   testimony, and transcripts of trial testimony and depositions, including data, summaries,
13   and compilations derived therefrom that is deemed to be confidential information by any
14   party to which it belongs.
15         2.     The term "materials" will include, but is not be limited to: documents;
16   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or other
17   material that identify customers or potential customers; price lists or schedules or other
18   matter identifying pricing; minutes; telegrams; letters; statements; cancelled checks;
19   contracts; invoices; drafts; books of account; worksheets; notes of conversations; desk
20   diaries; appointment books; expense accounts; recordings; photographs; motion pictures;
21   compilations from which information can be obtained and translated into reasonably usable
22   form through detection devices; sketches; drawings; notes (including laboratory notebooks
23   and records); reports; instructions; disclosures; other writings; models and prototypes and
24   other physical objects.
25         3.     The term "counsel" will mean outside counsel of record and other attorneys,
26   paralegals, secretaries, and support staff employed in the law firms identified below:
27   SHOOK, HARDY & BACON, LLP and DELESSEGUES LAW FIRM. “Counsel” will
28   also include in-house attorneys for Plaintiff.

                                                      2
                                                                                3:20-cv-2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 28 Filed 02/09/21 PageID.380 Page 3 of 9



 1                                      GENERAL RULES
 2         4.    Each party to this litigation that produces or discloses any materials, answers
 3   to interrogatories, responses to requests for admission, trial testimony, deposition
 4   testimony, and transcripts of trial testimony and depositions, or information that the
 5   producing party believes should be subject to this Protective Order may designate the same
 6   as "CONFIDENTIAL" or "CONFIDENTIAL - FOR COUNSEL ONLY."
 7               a.     Designation as "CONFIDENTIAL": Any party may designate
 8                      information as "CONFIDENTIAL" only if, in the good faith belief of
 9                      such party and its counsel, the unrestricted disclosure of such
10                      information could be potentially prejudicial to the business or
11                      operations of such party.
12               b.     Designation as "CONFIDENTIAL - FOR COUNSEL ONLY": Any
13                      party may designate information as "CONFIDENTIAL - FOR
14                      COUNSEL ONLY" only if, in the good faith belief of such party and
15                      its counsel, the information is among that considered to be most
16                      sensitive by the party, including but not limited to trade secret or other
17                      confidential research, development, financial or other commercial
18                      information.
19         5.    In the event the producing party elects to produce materials for inspection, no
20   marking need be made by the producing party in advance of the initial inspection. For
21   purposes of the initial inspection, all materials produced will be considered as
22   "CONFIDENTIAL - FOR COUNSEL ONLY," and must be treated as such pursuant to the
23   terms of this Order. Thereafter, upon selection of specified materials for copying by the
24   inspecting party, the producing party must, within a reasonable time prior to producing
25   those materials to the inspecting party, mark the copies of those materials that contain
26   confidential information with the appropriate confidentiality marking.
27         6.    Whenever a deposition taken on behalf of any party involves a disclosure of
28   confidential information of any party:

                                                    3
                                                                               3:20-cv-2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 28 Filed 02/09/21 PageID.381 Page 4 of 9



 1                a.    the deposition or portions of the deposition must be designated as
 2                      containing confidential information subject to the provisions of this
 3                      Order; such designation must be made on the record whenever possible,
 4                      but a party may designate portions of depositions as containing
 5                      confidential information after transcription of the proceedings; [A]
 6                      party will have until fourteen (14) days after receipt of the deposition
 7                      transcript to inform the other party or parties to the action of the
 8                      portions of the transcript to be designated "CONFIDENTIAL" or
 9                      "CONFIDENTIAL - FOR COUNSEL ONLY.”
10                b.    the disclosing party will have the right to exclude from attendance at
11                      the deposition, during such time as the confidential information is to be
12                      disclosed, any person other than the deponent, counsel (including their
13                      staff and associates), the court reporter, and the person(s) agreed upon
14                      pursuant to paragraph 8 below; and
15                c.    the originals of the deposition transcripts and all copies of the
16                      deposition       must   bear   the   legend   "CONFIDENTIAL"           or
17                      "CONFIDENTIAL - FOR COUNSEL ONLY," as appropriate, and the
18                      original or any copy ultimately presented to a court for filing must not
19                      be filed unless it can be accomplished under seal, identified as being
20                      subject to this Order, and protected from being opened except by order
21                      of this Court.
22         7.     All confidential information designated as "CONFIDENTIAL" or
23   "CONFIDENTIAL FOR COUNSEL ONLY" must not be disclosed by the receiving party
24   to anyone other than those persons designated within this order and must be handled in the
25   manner set forth below and, in any event, must not be used for any purpose other than in
26   connection with this litigation, unless and until such designation is removed either by
27   agreement of the parties, or by order of the Court.
28         8.     Information designated "CONFIDENTIAL - FOR COUNSEL ONLY" must

                                                   4
                                                                              3:20-cv-2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 28 Filed 02/09/21 PageID.382 Page 5 of 9



 1   be viewed only by counsel (as defined in paragraph 3) of the receiving party, and by
 2   independent experts under the conditions set forth in this Paragraph. The right of any
 3   independent expert to receive any confidential information will be subject to the advance
 4   approval of such expert by the producing party or by permission of the Court. The party
 5   seeking approval of an independent expert must provide the producing party with the name
 6   and curriculum vitae of the proposed independent expert, and an executed copy of the form
 7   attached hereto as Exhibit A, in advance of providing any confidential information of the
 8   producing party to the expert. Any objection by the producing party to an independent
 9   expert receiving confidential information must be made in writing within fourteen (14)
10   days following receipt of the identification of the proposed expert. Confidential
11   information may be disclosed to an independent expert if the fourteen (14) day period has
12   passed and no objection has been made. The approval of independent experts must not be
13   unreasonably withheld.
14         9.     Information designated "confidential" must be viewed only by counsel (as
15   defined in paragraph 3) of the receiving party, by independent experts (pursuant to the
16   terms of paragraph 8), by court personnel, and by the additional individuals listed below,
17   provided each such individual has read this Order in advance of disclosure and has agreed
18   in writing to be bound by its terms:
19                a)     Executives who are required to participate in policy decisions with
20                       reference to this action;
21                b)     Technical personnel of the parties with whom Counsel for the parties
22                       find it necessary to consult, in the discretion of such counsel, in
23                       preparation for trial of this action; and
24                c)     Stenographic and clerical employees associated with the individuals
25                       identified above.
26         10.    With     respect    to     material    designated   "CONFIDENTIAL"          or
27   "CONFIDENTIAL – FOR COUNSEL ONLY," any person indicated on the face of the
28   document to be its originator, author or a recipient of a copy of the document, may be

                                                     5
                                                                             3:20-cv-2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 28 Filed 02/09/21 PageID.383 Page 6 of 9



 1   shown the same.
 2         11.    All information which has been designated as "CONFIDENTIAL" or
 3   "CONFIDENTIAL -FOR COUNSEL ONLY" by the producing or disclosing party, and
 4   any and all reproductions of that information, must be retained in the custody of the counsel
 5   for the receiving party identified in paragraph 3, except that independent experts authorized
 6   to view such information under the terms of this Order may retain custody of copies such
 7   as are necessary for their participation in this litigation.
 8         12.    Before any materials produced in discovery, answers to interrogatories,
 9   responses to requests for admissions, deposition transcripts, or other documents which are
10   designated as confidential information are filed with the Court for any purpose, the party
11   seeking to file such material must seek permission of the Court to file the material under
12   seal. No document shall be filed under seal unless counsel secures a court order allowing
13   the filing of a document, or portion thereof, under seal. An application to file a document
14   under seal shall be served on opposing counsel, and on the person or entity that has custody
15   and control of the document, if different from opposing counsel. If opposing counsel, or
16   the person or entity who has custody and control of the document, wishes to oppose the
17   application, they must contact the chambers of the judge who will rule on the application
18   to notify the Court that an opposition to the application will be filed.
19         13.    At any stage of these proceedings, any party may object to a designation of
20   the materials as confidential information. The party objecting to confidentiality must
21   notify, in writing, counsel for the designating party of the objected-to materials and the
22   grounds for the objection. If the dispute is not resolved consensually between the parties
23   within seven (7) days of receipt of such a notice of objections, the objecting party may
24   move the Court for a ruling on the objection. The materials at issue must be treated as
25   confidential information, as designated by the designating party, until the Court has ruled
26   on the objection or the matter has been otherwise resolved.
27         14.    All confidential information must be held in confidence by those inspecting
28   or receiving it, and must be used only for purposes of this action. Counsel for each party,

                                                     6
                                                                                3:20-cv-2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 28 Filed 02/09/21 PageID.384 Page 7 of 9



 1   and each person receiving confidential information must take reasonable precautions to
 2   prevent the unauthorized or inadvertent disclosure of such information. If confidential
 3   information is disclosed to any person other than a person authorized by this Order, the
 4   party responsible for the unauthorized disclosure must immediately bring all pertinent facts
 5   relating to the unauthorized disclosure to the attention of the other parties and, without
 6   prejudice to any rights and remedies of the other parties, make every effort to prevent
 7   further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
 8         15.    No party will be responsible to another party for disclosure of confidential
 9   information under this Order if the information in question is not labeled or otherwise
10   identified as such in accordance with this Order.
11         16.     If a party, through inadvertence, produces any confidential information
12   without labeling or marking or otherwise designating it as such in accordance with this
13   Order, the designating party may give written notice to the receiving party that the
14   document or thing produced is deemed confidential information, and that the document or
15   thing produced should be treated as such in accordance with that designation under this
16   Order. The receiving party must treat the materials as confidential, once the designating
17   party so notifies the receiving party. If the receiving party has disclosed the materials before
18   receiving the designation, the receiving party must notify the designating party in writing
19   of each such disclosure. Counsel for the parties will agree on a mutually acceptable manner
20   of labeling or marking the inadvertently produced materials as "CONFIDENTIAL" or
21   "CONFIDENTIAL - FOR COUNSEL ONLY" - SUBJECT TO PROTECTIVE ORDER.
22         17.    The inadvertent or unintentional disclosure by the supplying party of
23   confidential materials, regardless of whether the material was so designated at the time of
24   disclosure, shall not be deemed a waiver, in whole or in part, of a party’s claim of
25   confidentiality, either as to the specific material disclosed or as to any other material
26   relating thereto or on the same or related subject matter.
27         18.    Any party who inadvertently discloses documents that are privileged or
28   otherwise immune from discovery shall, promptly upon discovery of such inadvertent

                                                    7
                                                                                  3:20-cv-2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 28 Filed 02/09/21 PageID.385 Page 8 of 9



 1   disclosure, so advise the receiving party and request that the documents be returned. The
 2   receiving party shall return such inadvertently produced documents, including all copies,
 3   within 7 days of receiving such a written request. The party returning such inadvertently
 4   produced documents may thereafter seek re-production of any such documents pursuant to
 5   applicable law.
 6         19.    Nothing within this order will prejudice the right of any party to object to the
 7   production of any discovery material on the grounds that the material is protected as
 8   privileged or as attorney work product.
 9         20.    Nothing in this Order will bar counsel from rendering advice to their clients
10   with respect to this litigation and, in the course thereof, relying upon any information
11   designated as confidential information, provided that the contents of the information must
12   not be disclosed.
13         21.    This Order will be without prejudice to the right of any party to oppose
14   production of any information for lack of relevance or any other ground other than the mere
15   presence of confidential information. The existence of this Order must not be used by either
16   party as a basis for discovery that is otherwise improper under the Federal Rules of Civil
17   Procedure.
18         22.    Nothing within this order will be construed to prevent disclosure of
19   confidential information if such disclosure is required by law or by order of the Court.
20         23.    Upon final termination of this action, including any and all appeals, counsel
21   for each party must, upon request of the producing party, return all confidential information
22   to the party that produced the information, including any copies, excerpts, and summaries
23   of that information, or must destroy same at the option of the receiving party, and must
24   purge all such information from all machine-readable media on which it resides.
25   Notwithstanding the foregoing, counsel for each party may retain all pleadings, briefs,
26   memoranda, motions, and other documents filed with the Court that refer to or incorporate
27   confidential information, and will continue to be bound by this Order with respect to all
28   such retained information. Further, attorney work product materials that contain

                                                   8
                                                                               3:20-cv-2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 28 Filed 02/09/21 PageID.386 Page 9 of 9



 1   confidential information need not be destroyed, but, if they are not destroyed, the person
 2   in possession of the attorney work product will continue to be bound by this Order with
 3   respect to all such retained information.
 4         24.    The restrictions and obligations set forth within this order will not apply to
 5   any information that: (a) the parties agree should not be designated confidential
 6   information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the
 7   parties agree, or the Court rules, has become public knowledge other than as a result of
 8   disclosure by the receiving party, its employees, or its agents in violation of this Order; or
 9   (d) has come or will come into the receiving party's legitimate knowledge independently
10   of the production by the designating party. Prior knowledge must be established by pre-
11   production documentation.
12         25.    The restrictions and obligations within this order will not be deemed to
13   prohibit discussions of any confidential information with anyone if that person already has
14   or obtains legitimate possession of that information.
15         26.    Transmission by email or some other currently utilized method of
16   transmission is acceptable for all notification purposes within this Order.
17         27.    This Order may be modified by agreement of the parties, subject to approval
18   by the Court.
19         28.    The Court may modify the protective order sua sponte in the interests of
20   justice or for public policy reasons.
21         IT IS SO ORDERED.
22
23   Dated: February 9, 2021
24
25
26
27
28

                                                   9
                                                                                3:20-cv-2224-JLS-AHG
